Fourth Court of Appeals
                               San Antonio, Texas
                                    January 18, 2018

                                  No. 04-17-00590-CR

                             Kevin Michael MCGRUDER,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2016-DCR-0628
                       Honorable Robert Hofmann, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
Appellant’s brief is due on February 6, 2018.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court